Citation Nr: 1325425	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  10-42 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome (CFS).


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at Law


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel






INTRODUCTION

The Veteran had active service from January 1990 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In June 2013, the attorney submitted a copy of a decision from the Social Security Administration (SSA).  He expressly asked that the case be remanded to obtain the medical records associated with the determination.  

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain. 38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Thus, in light of the explicit request made by the Veteran, the matter must be Remanded in order to obtain his SSA records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, including the medical evidence used to determine disability eligibility.  If no SSA records are available, it should be so noted in the claims file. 

2.  After the development requested above has been completed, the AMC/RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and her attorney should be furnished Supplemental Statement of the Case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


